UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5010


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANIEL LENIX CARLISLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:08-cr-00053-BO-1)


Submitted:    May 28, 2009                  Decided:   June 15, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Lenix Carlisle pled guilty to receipt of child

pornography.        In his plea agreement, Carlisle agreed

     to waive knowingly and expressly all rights . . . to
     appeal whatever sentence is imposed, including any
     issues that relate to the establishment of the
     advisory Guideline range, reserving only the right to
     appeal from a sentence in excess of the applicable
     advisory Guideline range that is established at
     sentencing.

Carlisle was sentenced within his advisory Guideline range to

121 months in prison.

              He    now     appeals.        Counsel     has    filed   a   brief     in

accordance        with    Anders    v.    California,    386    U.S.   738      (1967),

contending that Carlisle’s sentence is unreasonable.                          Carlisle

was advised of his right to file a pro se brief, but did not

file such a brief.                The United States moves to dismiss the

appeal based on Carlisle’s appellate waiver.                    We affirm in part

and dismiss in part.

              A    defendant      may    waive   his   right    to   appeal     if   the

waiver   is       knowing   and    intelligent.        United    States    v.   Amaya-

Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                    Generally, if the

district court specifically questions the defendant about the

waiver during the Fed. R. Crim. P. 11 colloquy, the waiver is

both valid and enforceable.               United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005); United States v. Wessells, 936 F.2d

                                            2
165, 167-68 (4th Cir. 1991).          We review de novo the validity of

an appellate waiver.        United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            At his Rule 11 hearing, Carlisle informed the court

that he was sixty years old and had a high school education.                 He

expressed   satisfaction     with    his   lawyer’s   services.         Carlisle

represented to the court that he had voluntarily entered into

the plea agreement with a full understanding of its provisions.

The court summarized the terms of the agreement, including the

waiver   provision.     We    conclude     that   Carlisle    knowingly     and

intelligently waived the right to appeal his sentence, which was

within his advisory Guideline range of 97-121 months.                   Further,

the issue raised on appeal falls within the scope of the waiver.

We therefore grant the motion to dismiss the appeal with respect

to Carlisle’s sentence.

            Carlisle’s waiver does not preclude correction of any

errors in his conviction.          In this regard, we have reviewed the

entire record for any meritorious issues and have found none.

In particular, we note that Carlisle’s plea was entered with a

full   understanding   of    its    consequences,     there   was   a   factual

basis for the plea, and the district court complied with Fed. R.

Crim. P. 11.   We therefore affirm his conviction.



                                       3
           This court requires that counsel inform his client, in

writing,   of   his    right   to   petition   the   Supreme   Court     of   the

United States for further review.           If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.               Counsel’s motion must

state that a copy of the motion was served on the client.                      We

dispense   with       oral   argument   because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                        4